           Case 20-32307 Document 22 Filed in TXSB on 04/27/20 Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                                    )
In re:                                                                    Chapter 11
                                                                    )
                                                                    )
                                                                    )     Case No. 20-32307 (DRJ)
DIAMOND OFFSHORE DRILLING, INC., et al.,1
                                                                    )
                                                                          (Joint Administration Requested)
                                                                    )
                                                                          (Emergency Hearing Requested)
                                           Debtors.                 )
                                                                    )

            DEBTORS’ AGENDA OF MATTERS SET FOR APRIL 27, 2020
    AT 2:00 PM (PREVAILING CENTRAL TIME) VIDEO/TELEPHONIC HEARING

TO THE HONORABLE DAVID R. JONES:

         The above-referenced debtors and debtors in possession (collectively, the “Debtors”) file

this Agenda of Matters Set for April 27, 2020 at 2 p.m. (prevailing Central Time) before the

Honorable David R. Jones at the United States Bankruptcy Court for the Southern District of

Texas, Courtroom 400, 515 Rusk Street, Houston, Texas 77002:

     A. First Day Motions

         1.       Debtors’ Emergency Motion for Entry of an Order (I) Directing Joint
                  Administration of Related Chapter 11 Cases and (II) Granting Related Relief
                  [Docket No. 2].

                  Status: Going Forward.

         2.       Debtors’ Notice of Designation as Complex Chapter 11 Bankruptcy Case
                  [Docket No. 3].

                  Status: Going Forward.


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are: Diamond Offshore Drilling, Inc. (1760), Diamond Offshore Finance Company (0712),
    Diamond Offshore Development Company (9626), Diamond Offshore Services Company (3352), Diamond
    Offshore Management Company (0049), Diamond Offshore Company (3301), Arethusa Off-Shore Company
    (5319), Diamond Foreign Asset Company (1496), Diamond Rig Investments Limited (7975), Diamond Offshore
    General Company (0474), Diamond Offshore International Limited (4671), Diamond Offshore (Brazil) L.L.C.
    (9572), Diamond Offshore Holding, L.L.C. (4624), Diamond Offshore Drilling (UK) Limited (1866), Diamond
    Offshore Limited (4648). The Debtors’ primary headquarters and mailing address is 15415 Katy Freeway,
    Houston, TX 77094.
                                                          1
 Case 20-32307 Document 22 Filed in TXSB on 04/27/20 Page 2 of 5




3.   Debtors’ Emergency Motion for Entry of Interim and Final Orders
     (I) Authorizing Use of the Debtors’ Existing Cash Management System;
     (II) Authorizing and Directing Banks and Financial Institutions to Honor and
     Process Checks and Transfers; (III) Authorizing Continued Use and
     Satisfaction of Intercompany Transactions; (IV) Authorizing the Debtors’ Use
     of Existing Bank Accounts and Existing Business forms, and (V) Granting
     Related Relief [Docket No. 15].

     Status: Going Forward.

4.   Debtors’ Emergency Motion for Entry of an Order (I) Authorizing the
     Debtors to (A) Pay Prepetition Wages, Salaries, Other Compensation, and
     Reimbursable Expenses and (B) Continue Employee Benefits Programs and
     (II) Granting Related Relief [Docket No. 9].

     Status: Going Forward.

5.   Debtors’ Emergency Motion for the Entry of Interim and Final Orders
     (I) Authorizing the Payment of Claims of Critical Vendors, Shippers and
     Warehousemen and Certain Other Specified Trade Claimants,
     (II) Confirming Administrative Expense Priority of Outstanding Orders, and
     (III) Granting Related Relief [Docket No. 10].

     Status: Going Forward.

6.   Debtors’ Emergency Motion for Entry of an Order (I) Authorizing the
     Payment of Certain Taxes and Fees and (II) Granting Related Relief [Docket
     No. 6].

     Status: Going Forward.

7.   Debtors’ Emergency Motion for Entry of an Order Enforcing the Protections
     of Sections 105(a), 362, 365, 525, and 541 of the Bankruptcy Code and
     Granting Related Relief [Docket No. 11].

     Status: Going Forward.
8.   Debtors’ Emergency Motion for Entry of an Order (I) Extending Time to File
     Schedules of (A) Assets and Liabilities, (B) Current Income and Expenditures,
     (C) Executory Contracts and Unexpired Leases, (D) Statements of Financial
     Affairs, and (E) Rule 2015.3 Financial Reports and (II) Granting Related
     Relief [Docket No. 5].

     Status: Going Forward.




                                   2
 Case 20-32307 Document 22 Filed in TXSB on 04/27/20 Page 3 of 5




9.    Debtors Emergency Motion for Entry of an Order (I) Authorizing Debtors to
      (A) Continue Prepetition Insurance and Surety Bond Programs, (B) Pay
      Obligations Related Thereto, and (C) Renew, Supplement and Enter Into New
      Insurance Policies; and (II) Granting Related Relief [Docket No. 7].

      Status: Going Forward.
10.   Debtors’ Emergency Motion for Entry of Interim and Final Orders Approving
      Notification and Hearing Procedures for Certain Transfers of and
      Declarations of Worthlessness with Respect to Common Stock of Diamond
      Offshore Drilling, Inc. and Claims against Debtors [Docket No. 13].

      Status: Going Forward.

11.   Debtors’ Emergency Motion for Entry of an Order (I) Approving the Debtors’
      Proposed Adequate Assurance of Payment for Future Utility Services,
      (II) Prohibiting Utility Companies From Altering, Refusing, Or Discontinuing
      Services, (III) Approving the Debtors’ Proposed Procedures for Resolving
      Additional Assurance Requests, and (IV) Granting Related Relief [Docket
      No. 8].

      Status: Going Forward.

12.   Debtors’ Emergency Application for Order Appointing Prime Clerk LLC As
      Claims, Noticing, and Solicitation Agent [Docket No. 12].

      Status: Going Forward.

13.   Debtors’ Emergency Motion for Entry of Interim and Final Orders
      (I) Authorizing the Debtors to Honor and Incur Obligations Under Customer
      Contracts and Customer Programs, and (II) Granting Related Relief [Docket
      No. 14].

      Status: Going Forward.

14.   Debtors’ Emergency Motion for Entry of an Order (I) Authorizing the
      Debtors to (A) File A Consolidated List of Creditors, (B) to File A
      Consolidated List of the 50 Largest Unsecured Creditors, and (C) to Redact
      Certain Personal Identification Information; (II) Approving the Form and
      Manner of Notifying Creditors of the Commencement of these Chapter 11
      Cases; (III) Waiving the Requirement to File A List of Equity Security
      Holders; and (IV) Granting Related Relief [Docket No. 4].

      Status: Going Forward.




                                    3
        Case 20-32307 Document 22 Filed in TXSB on 04/27/20 Page 4 of 5




   B. Related Documents

       1.     Declaration of Nicholas Grossi, Managing Director at Alvarez & Marsal North
              America, LLC in Support of Chapter 11 Petitions and First Day Motions
              [Docket No. 16].

       2.     Declaration of Marc Edwards, President and Chief Executive Officer of
              Diamond Offshore Drilling, Inc., in Support of Chapter 11 Petitions and First
              Day Motions [Docket No. 17].

       3.     Request for Emergency Consideration of Certain “First Day” Matters [Docket
              No. 19].

       4.     Notice of Telephonic and Video Conference Hearing on Certain Emergency
              Motions [Docket No. 20].

       5.     Debtors’ Witness and Exhibit List [Docket No. 21].


Dated: April 27, 2020                    Respectfully submitted,

                                         By: /s/ John F. Higgins
                                         PORTER HEDGES LLP
                                         John F. Higgins (TX 09597500)
                                         Eric M. English (TX24062714)
                                         M. Shane Johnson (TX 24083263)
                                         Genevieve M. Graham (TX 24085340)
                                         1000 Main Street, 36th Floor
                                         Houston, Texas 77002
                                         Telephone: (713) 226-6000
                                         Facsimile: (713) 226-6248
                                         jhiggins@porterhedges.com
                                         eenglish@porterhedges.com
                                         sjohnson@porterhedges.com
                                         ggraham@porterhedges.com

                                         Proposed Co-Counsel to the Debtors and the
                                         Debtors in Possession


                                         – and –




                                            4
Case 20-32307 Document 22 Filed in TXSB on 04/27/20 Page 5 of 5




                            PAUL, WEISS, RIFKIND, WHARTON &
                            GARRISON LLP
                            Paul M. Basta (pending pro hac vice)
                            Robert A. Britton (pending pro hac vice)
                            Christopher Hopkins (pending pro hac vice)
                            Shamara R. James (pending pro hac vice)
                            1285 Avenue of the Americas
                            New York, NY 10019
                            Telephone: 212-373-3000
                            Facsimile: 212-757-3990
                            pbasta@paulweiss.com
                            rbritton@paulweiss.com
                            chopkins@paulweiss.com
                            sjames@paulweiss.com

                            Proposed Co-Counsel to the Debtors and Debtors
                            in Possession




                               5
